DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/31/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized in claims 1, 15, and 18 by the limitation of a power-supply switch disposed between the first TSV and the second TSV, wherein the first and second TSVs penetrate the substrate the substrate and the line layer and are disposed on opposite sides of the pad.  Claims 2-14 depend on claim 1.  Claims 16-17 depend on claim 15.  Claims 19-20 depend on claim 18.
The closest prior art is Jung (U.S. 9,985,062) which discloses a substrate (110, Fig. 12) including a first (top) surface and a second (bottom) surface that are arranged to face each other; a pad (170P1, 170P2, Fig. 12) disposed at the first surface of the substrate; a line layer (172, Fig. 12) disposed below the second surface of the substrate; a first through silicon via (TSV) (170C2, Fig. 12) formed to penetrate the substrate and the line layer, and disposed at one side of the pad; a second TSV (170C1, Fig. 12) formed to penetrate the substrate and the line layer, and disposed at the other side of the pad (col 16, line 57 – col 17, line 7).  Yet, Jung does not disclose a power-supply switch disposed between the first TSV and the second TSV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/30/2022